Citation Nr: 9926112	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998), currently rated as 20 percent disabling.

2.  Entitlement to a separate compensable rating for right 
knee disability not contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
December 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions taken by the 
Columbia, South Carolina RO in July and October 1994.  In the 
July 1994 rating action, the RO proposed to reduce a 20 
percent rating for service-connected right knee disability to 
a 10 percent level.  The October 1994 rating decision 
implemented the proposed reduction and set February 1, 1995, 
as the effective date for a 10 percent rating.  In a 
September 1998 decision, the Board restored the 20 percent 
rating for the veteran's service-connected right knee 
disorder and remanded the issue of entitlement to an 
increased rating, to include consideration of entitlement to 
a separate compensable rating for arthritis in the right knee 
(given that the previous rating was assigned on account of 
recurrent subluxation or lateral instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257).  VAOPGCPREC 23-97 (July 24, 
1997).  

Following the Board's remand, the RO effectuated the Board's 
restoration of the 20 percent rating; however, the restored 
rating was assigned by the RO as an evaluation based on 
impairment contemplated by Diagnostic Code 5010 (traumatic 
arthritis).  Therefore, given the previous characterization 
of the veteran's disability as including symptoms 
contemplated by both Diagnostic Code 5010 and Diagnostic Code 
5257, and in light of the RO's manner of restoring the 20 
percent rating, the questions now before the Board include 
both entitlement to an increased rating under Diagnostic Code 
5010 and entitlement to a separate compensable rating for 
disability not contemplated by Diagnostic Code 5010.  

(The issue of entitlement to a separate compensable rating 
for a right knee disability not contemplated by Diagnostic 
Code 5010 will be addressed in the REMAND following the 
decision below.)


FINDING OF FACT

The veteran's right knee disorder is productive of mild post-
traumatic arthritis with modest limitation of motion, and 
pain, fatigue and lack of endurance.


CONCLUSION OF LAW

A rating in excess of 20 percent for disability contemplated 
by criteria for rating post-traumatic arthritis of the right 
knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her right knee arthritis is more 
disabling than currently evaluated and warrants a rating in 
excess of 20 percent.  Specifically, she maintains that she 
experiences pain in her right knee, which became more 
frequent and more severe following surgery performed in 1993.  
She asserts that she experiences weakness on standing or 
walking any length of time, and sometimes experiences 
swelling and numbness.

On VA examination in June 1991, the veteran complained of 
swelling and pain around the kneecap in the afternoon after 
walking all day.  Upon examination, atrophy of the quadriceps 
was noted with patellofemoral crepitus and mild pain.  Range 
of motion was performed from minus 2 to 140 degrees.  There 
was 1-plus valgus laxity.  Mild crepitus and pain were noted, 
along with medial joint line tenderness.  X-rays of the right 
knee were interpreted as showing mild osteoarthritic changes, 
considered to be likely post-traumatic.

On VA examination in April 1992, it was noted that the 
veteran required a brace and had complaints of intermittent 
pain and swelling.  She complained of constant pain in the 
right knee.  Upon examination, she had range of motion from 0 
to 135 degrees, and 1-plus effusion was noted.

At the time of a December 1993 VA examination, the veteran 
had range of motion in the right knee from 0 to 130 degrees.  
(Normal motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.)  
There was no swelling or deformity.  Mild tenderness was 
noted.  There were no positive findings on drawer tests or 
Lachmann's examination.  There was no positive finding on 
varus or valgus stress.  However, the examiner diagnosed 
"[s]tatus post bucket handle tear and tibial plateau 
fracture of the right knee with continued knee pain."

In the October 1994 rating decision, the RO included 
arthritis as part of the veteran's service-connected 
disability, which is rated on the basis of limitation of 
motion, including painful motion.  38 C.F.R. §§ 4.40, 4.59, 
4.71a.

On VA orthopedic examination in November 1996, the veteran 
complained of swelling, giving away, decreased range of 
motion, and difficulty walking for long distances because of 
her right knee.  She was observed to be wearing a brace on 
her right knee and used a cane to assist with ambulation.  
Examination of the right knee showed no instability.  There 
was a great deal of patellofemoral crepitance.  Flexion was 
possible to 90 degrees and there was some slight increased 
recurvatum of about 5 degrees.  The diagnostic impression 
with respect to the veteran's right knee was status post 
fracture with resulting traumatic arthritis.

Since the veteran's service-connected disability has been 
found to include arthritis, an analysis of the veteran's 
functional losses due to pain associated with such disability 
must be undertaken.  § 4.40.  When evidence of underlying 
pathology is presented that seemingly accounts for problems 
with pain, consideration of the functional loss due to that 
pain must be undertaken.  Id.  Specifically, any examination 
of musculoskeletal disability done for rating purposes must 
include certain findings and conclusions.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) pointed out that 
such examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.

Pursuant to the Board's 1998 remand, additional VA outpatient 
treatment records were received.  Appellate review of these 
treatment records reveals intermittent treatment for 
degenerative joint disease in the right knee with complaints 
of pain.  X-rays of the right knee in January 1998 revealed 
moderately severe degenerative changes and additional 
findings consistent with a previous tibial plateau fracture.

The veteran was seen for a fee basis VA examination in March 
1999.  She complained of constant pain in the right knee and 
a constant sensation of weakness and stiffness.  She reported 
locking and fatigability and a lack of endurance in the right 
knee.  She had braces on both knees and reported using a 
crutch/cane at all times for support due to pain, weakness 
and stiffness.  She stated that she used a wheelchair at 
work, as well as at the end of the day or after prolonged 
walking.  The veteran reported constant symptoms without any 
particular episodes of flare-up other than that related to 
periods of standing or walking.  X-rays of the right knee 
showed mild tri-compartmental post-traumatic arthritis.  When 
compared to x-rays taken nine years earlier, the VA examiner 
commented that there had been no significant change.  The 
diagnostic impression included mild post-traumatic arthritis 
of the right knee.  He noted that the veteran's modest 
limitation of motion of the right knee was accompanied by 
additional limitations of pain, fatigue, and lack of 
endurance, with pain being the most major functional impact 
on her right lower extremity.

In summary, the current clinical findings demonstrate that 
the veteran has traumatic arthritis in the right knee.  X-
rays of the right knee confirm the involvement of the joint 
and noncompensable limitation of motion as demonstrated on 
the March 1999 VA examination.  Diagnostic Codes 5260, 5261 
(a compensable rating requires flexion limited to at least 45 
degrees or extension limited to at least 10 degrees).  This 
is consistent with the criteria for a 10 percent disability 
evaluation under Diagnostic Code 5003.  Nevertheless, 
considering the additional findings regarding the veteran's 
pain, fatigue and lack of endurance, the evidence supports 
the current 20 percent rating for arthritis.  However, while 
pain has been described as having the greatest functional 
impact of all her symptoms, the Board notes that the 
arthritis itself has been described as being only mild or 
moderately severe.  Additionally, despite what was at one 
point described as constant pain, the veteran nevertheless 
has never had limitation of motion of a degree that would 
warrant more than a 10 percent rating.  Id.  Consequently, 
the Board concludes that the examiner's findings strongly 
suggest that, even with consideration of additional 
functional losses due to pain, etc., the veteran's disability 
equates to no more impairment than that contemplated by the 
20 percent rating.  Diagnostic Codes 5003, 5260, 5261.  A 
rating in excess of 20 percent is denied for disability 
evaluated under Diagnostic Code 5010.


ORDER

A rating in excess of 20 percent for right knee disability 
evaluated as traumatic arthritis is denied.


REMAND

As noted above, pursuant to the September 1998 Board remand, 
the RO changed the diagnostic code for the veteran's right 
knee disorder to one pertaining to the evaluation of 
arthritis (Diagnostic Code 5010) and continued a 20 percent 
disability rating under those criteria.  See discussion 
above.  However, the RO did not specifically consider whether 
the veteran would be entitled to a separate rating for 
service-connected disability not contemplated by the rating 
for arthritis under Diagnostic Code 5010.  

Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The issue of entitlement to 
an increased rating for right knee disability rated on 
account of arthritis has been addressed in the decision 
above.  What the Board is now left with is the issue of 
whether the veteran is entitled to a separate rating for 
other service-connected right knee disability, such as 
subluxation or lateral instability.  

At the March 1999 fee basis VA examination, the veteran was 
noted to have mildly increased collateral ligament laxity in 
the right knee.  There was also very slight increased laxity 
of the right knee in extension.  Both medial and lateral 
joint lines were slightly tender over the right knee.  There 
was approximately 5 degrees of hyperextension of the right 
knee as measured by goniometer.  Such findings specifically 
raise the question of entitlement to a separate compensable 
rating.  VAOPGCPREC 23-97.

The issue of entitlement to a separate compensable rating for 
disability not contemplated by the rating under Diagnostic 
Code 5010 is REMANDED to the RO for the following actions:

1. The veteran should be given an 
opportunity to supplement the record 
and/or identify all sources of treatment 
for the disability at issue.  The RO 
should assist the veteran in this 
endeavor by seeking copies of all records 
from the sources identified by the 
veteran.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran's right knee and provide 
specific clinical findings with respect 
to the presence or absence 
of, and, if present, the severity of 
recurrent subluxation and/or lateral 
instability.  Any locking of the joint 
and the degree of impairment caused 
thereby should also be described in 
detail.

3.  Thereafter, the RO should adjudicate 
the issue of whether a separate 
compensable rating is warranted for 
disability not contemplated by Diagnostic 
Code 5010. VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.

The veteran and her representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until she 
receives further notice, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

